SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-Appellant Donna Faye Wilson brought suit alleging a host of civil rights violations. The district court (Scullin, C.J.) dismissed Wilson’s complaint with prejudice for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B).
Although dismissals with prejudice under 28 U.S.C. § 1915 are disfavored, there are some unusual circumstances where they are appropriate. This case, for the reasons given by the district court, represents one such instance. We have consid*477ered all of Plaintiffs claims and find them to be without merit. The district court’s judgment is therefore AFFIRMED.